The defendant’s motion to vacate the judgment was correctly denied because the contention that his plea allocution was insufficient could have been raised on his direct appeal and there has been no retroactively effective change in the law controlling that issue (see CPL 440.10 [2] [a]; Policano v Herbert, 7 NY3d 588, 603 [2006]). The defendant’s claim that he was denied the effective assistance of appellate counsel was improperly raised on this CPL 440.10 motion. The proper procedure for addressing such a claim is an application for a writ of error coram nobis addressed to this Court (see People v Bachert, 69 NY2d 593, 595-596 [1987]; People v Velez, 286 AB2d 406 [2001]).
The defendant’s remaining contention is without merit. Spolzino, J.P., Santucci, Angiolillo and Garni, JJ., concur.